     Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 1 of 52




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT


CONNECTICUT FAIR HOUSING CENTER
et al.,
                Plaintiffs,
     v.
                                                No. 3:18-CV-705 (VLB)
CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC,
                Defendant.




PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR PARTIAL
SUMMARY JUDGMENT ON DISPARATE IMPACT CLAIMS FOR RACE AND NATIONAL
              ORIGIN DISCRIMINATION AND UNFAIR PRACTICES
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 2 of 52




                                           TABLE OF CONTENTS

                                                                                                                      Page

I.     Introduction......................................................................................................... 1

II.    Factual Background ........................................................................................... 4

III.   Argument............................................................................................................. 7
       A.       Legal Standard ......................................................................................... 7
                1.        Summary Judgment...................................................................... 7
                2.        Disparate Impact Claim ................................................................ 7
       B.       Undisputed Facts Show Defendant, through CrimSAFE,
                Proximately Causes Housing Denials. ................................................... 9
       C.       Undisputed Facts Show that Defendant’s Use of Criminal
                Background Screening Has Adverse Impact on African
                American and Latino Housing Applicants ........................................... 18
                1.        Plaintiffs’ Expert Dr. Christopher Wildeman and Public
                          Records Are Unrebutted ............................................................. 19
                2.        Plaintiffs’ Expert Appropriately Used General Population
                          Statistics with Appropriate Qualifiers ....................................... 21
       D.       Undisputed Facts Show that CrimSAFE Is Not Necessary to
                Achieve a Substantial and Legitimate Business Purpose ................. 24
                1.        Disqualification Based on Non-Conviction Records ............... 25
                2.        Disqualification Based on Old Convictions .............................. 26
       E.       Undisputed Facts Show that There Are Less Discriminatory
                Alternatives Which Satisfy Any Valid Business Need ........................ 29
       F.       Undisputed Facts Establish CUTPA Liability ...................................... 32
                1.        Causing Discriminatory Housing Denials Is an Unfair
                          Practice ........................................................................................ 33
                2.        Facilitating Housing Providers’ Discrimination is Also an
                          Unfair Practice ............................................................................. 39
                3.        The Arroyos Suffered an Ascertainable Loss........................... 42

IV.    Conclusion ........................................................................................................ 43




                                                             i
          Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 3 of 52




                                          TABLE OF AUTHORITIES

                                                                                                              Page(s)

CASES

Anderson v. Liberty Lobby, Inc.,
  477 U.S. 242 (1986)................................................................................................... 7

Arnal v. Aspen View Condominium Ass’n, Inc.
   245 F. Supp. 3d 1261 (D. Colo. 2017) .................................................................... 15

Artie’s Auto Body v. Hartford Fire Ins. Co.,
   317 Conn. 602 (2015) ............................................................................................. 33

Ave. 6E Invs., LLC v. City of Yuma,
  217 F. Supp. 3d 1040 (D. Ariz. 2017) ..................................................................... 24

Barletta v. Rilling,
   973 F. Supp. 2d 132 (D. Conn. 2013) ......................................................... 28, 30, 31

Bartold v. Wells Fargo Bank, N.A., No. 14-CV-00865 (VAB), 2015 WL
   7458504, at *6 (D. Conn. Nov. 24, 2015) ................................................................ 34

Cheshire Mortg. Serv., Inc. v. Montes,
  223 Conn. 80 (1992) ......................................................................................... 33, 38

Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc.,
  467 U.S. 837 (1984)................................................................................................... 9

Cioffi v. Averill Park Cent. Sch. Dist. Bd. of Educ.,
   444 F.3d 158 (2d Cir. 2006) ...................................................................................... 7

Cleveland v. Caplaw Enters.,
   448 F.3d 518 (2d Cir. 2006) .................................................................................... 15

Comm’n on Human Rights & Opportunities v. Savin Rock Condo.
  Ass’n, Inc., 273 Conn. 373, 870 A.2d 457 (2005) .................................................. 37

Conaway v. Prestia,
  191 Conn. 484 (1983) ............................................................................................. 34

Conn. Fair Hous. Ctr. v. CoreLogic Rental Prop. Sols., LLC,
  369 F. Supp. 3d 362 (D. Conn. 2019) ....................................................................... 9

Daddona v. Liberty Mobile Home Sales, Inc.,
  209 Conn. 243, 550 A.2d 1061 (1988) ........................................................ 33, 34, 37




                                                            ii
          Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 4 of 52




                                          TABLE OF AUTHORITIES

                                                                                                               Page(s)

Dothard v. Rawlinson,
  433 U.S. 321 (1977)................................................................................................. 21

EEOC v. Joint Apprenticeship Comm.,
  186 F.3d 110 (2d Cir. 1999) .............................................................................. 21, 22

Field v. Orkin Extermination Co.,
   2002 WL 32345739 (E.D. Pa. Feb. 21, 2002) ................................................... 28, 31

Fortune Soc’y v. Sandcastle Towers Hous. Dev. Fund Corp.,
   388 F. Supp. 3d 145 (E.D.N.Y. 2019) ............................................................... 22, 24

Green v. Konover Residential Corp.,
   No. 3:95CV1984(GLG), 1997 WL 736528 (D. Conn. Nov. 24, 1997) ..................... 34

Green v. Mo. Pac. R.R. Co.,
   523 F.2d 1290 (8th Cir. 1975) ........................................................................... 28, 31

Gregory v. Litton Sys., Inc.,
   316 F. Supp. 401 (C.D. Cal. 1970), aff’d, 472 F.2d 631 (9th Cir. 1972) .......... 25, 26

Hazelwood Sch. Dist. v. United States,
  433 U.S. 299 (1977)................................................................................................. 21

Hinchliffe v. Am. Motors Corp.,
   184 Conn. 607 (1981) ............................................................................................. 42

Hintz v. Chase,
   No. 17-CV-02198-JCS, 2017 WL 3421979 (N.D. Cal. Aug. 9, 2017) ............... 15, 18

Huntington Branch, N.A.A.C.P. v. Town of Huntington,
  844 F.2d 926 (2d Cir. 1988) ...................................................................................... 8

Int’l Bhd. of Teamsters v. United States,
    431 U.S. 324 (1977)................................................................................................. 22

Jeanty v. McKey & Poague, Inc.,
   496 F.2d 1119 (7th Cir. 1974) ............................................................... 15, 16, 17, 18

Jeffreys v. City of New York,
   426 F.3d 549 (2d Cir. 2005) ...................................................................................... 7

Kwong v. Bloomberg,
  723 F.3d 160 (2d Cir. 2013) ...................................................................................... 7



                                                            iii
          Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 5 of 52




                                         TABLE OF AUTHORITIES

                                                                                                           Page(s)

Laufman v. Oakley Bldg. & Loan Co.,
   408 F. Supp. 489 (S.D. Ohio 1976) ........................................................................ 34

Malave v. Potter,
  320 F.3d 321 (2d Cir. 2003) .................................................................................... 22

Marr v. Rife,
  503 F.2d 735 (6th Cir. 1974) ................................................................................... 35

Mayers v. Ridley,
  465 F.2d 630 (D.C. Cir. 1972) (en banc) ................................................................ 36

MHANY Mgmt., Inc. v. Cty. of Nassau,
  819 F.3d 581 (2d Cir. 2016) ...................................................................................... 8

MHANY Mgmt., Inc. v. Cty. of Nassau,
  No. 05CV2301ADSARL, 2017 WL 4174787 (E.D.N.Y. Sept. 19, 2017) ................. 32

MHANY Mgmt., Inc. v. Inc. Vill. Of Garden City,
  985 F. Supp. 2d 390 (E.D.N.Y. 2013) ..................................................................... 32

Mitchell v. Shane,
   350 F.3d 39 (2d Cir. 2003) ...................................................................................... 15

Ojo v. Farmers Grp., Inc.,
   600 F.3d 1205 (9th Cir. 2010) ......................................................................... passim

Parris v. Pappas,
   844 F. Supp. 2d 271 (D. Conn. 2012) ..................................................................... 34

Phillips v. Cohen,
   400 F.3d 388 (6th Cir. 2005) ................................................................................... 21

Portee v. Hastava,
   853 F. Supp. 597 (E.D.N.Y. 1994)........................................................................... 15

Reyes v. Waples Mobile Home Park Ltd. P’ship,
  903 F.3d 415 (4th Cir. 2018), cert. denied sub nom, Waples Mobile
  Home Park Ltd. P’ship v. Reyes, 139 S. Ct. 2026 (2019) ..................................... 23

Reynolds v. Sheet Metal Workers Local 102,
  498 F. Supp. 952 (D.D.C. 1980) .............................................................................. 21

Rivera v. Inc. Vill. of Farmingdale,
   784 F. Supp. 2d 133 (E.D.N.Y. 2011) ..................................................................... 23


                                                          iv
           Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 6 of 52




                                            TABLE OF AUTHORITIES

                                                                                                                    Page(s)

Schware v. Bd of Bar Exam’rs,
  353 U.S. 232 (1957)................................................................................................. 25

Short v. Manhattan Apts., Inc.,
  916 F. Supp.2d 375 (S.D.N.Y. 2012) ...................................................................... 16

Stevenson Lumber Co.-Suffield, Inc. v. Chase Assocs., Inc., 284
   Conn. 205, 214 (2007) ...................................................................................... 42, 43

Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc.,
   135 S. Ct. 2507 (2015) .................................................................................... 8, 9, 36

Thurmond v. Bowman,
  211 F. Supp. 3d 554 (W.D.N.Y. 2016) .................................................................... 15

Tsombanidis v. W. Haven Fire Dep’t,
   352 F.3d 565 (2d Cir. 2003) ................................................................................ 8, 23

United States v. Hous. Auth. of Chickasaw,
   504 F. Supp. 716 (S.D. Ala. 1980) .......................................................................... 36

United States v. Hylton,
   944 F. Supp. 2d 176, aff’d, 590 F. App’x 13 (2d Cir. 2014) (D. Conn.
   2013).................................................................................................................. 15, 18

Viens v. Am. Empire Surplus Lines Ins. Co.,
   113 F. Supp. 3d 555 (D. Conn. 2015) ....................................................................... 9

STATUTES

15 U.S.C. § 1681c(a)(2) .............................................................................. 16, 17, 26, 42

Fair Housing Act, 42 U.S.C. §§ 3601 et seq. ...................................................... passim

Connecticut Constitution, Sec. 20 ............................................................................. 37

Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110b(a) ........ passim

Conn. Gen. Stat. § 42-110g(a) ..................................................................................... 43

Conn. Gen. Stat. § 46a-64b, et seq ............................................................................. 37

OTHER AUTHORITIES

24 C.F.R. § 100.7(a)...................................................................................................... 18


                                                               v
           Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 7 of 52




                                           TABLE OF AUTHORITIES

                                                                                                                   Page(s)

24 C.F.R. § 100.70 .......................................................................................................... 9

24 C.F.R. § 100.500 .................................................................................................. 8, 23

Fed. R. Civ. P. 56(a) ................................................................................................. 7, 44

Local Rules 56(a)(1) .................................................................................................. 4, 6




                                                              vi
         Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 8 of 52




I.       INTRODUCTION

         Defendant CoreLogic Rental Property Solutions (hereinafter “Defendant” or

“CoreLogic”) is a national tenant screening company that offers an automated

criminal history screening product called “CrimSAFE.” Multifamily rental housing

providers1 who contract with Defendant to receive CrimSAFE reports enter their

criminal history screening criteria into an electronic CrimSAFE account; when a

person applies for admission to a client landlord’s property, CrimSAFE

electronically locates any criminal records belonging to the applicant, determines

whether any such records are disqualifying under the client’s admission policy,

and reports a simple accept/decline leasing decision. If the CrimSAFE decision is

adverse (i.e., “decline,” or “record(s) found”), the applicant is denied admission.

         The use of criminal history screening in rental admissions tends to have

significant disparate impacts based on race and national origin because Latinos

and African Americans are arrested, convicted of crimes, and incarcerated at

substantially higher rates than whites. This does not make all such criminal history

screening unlawful. But to avoid violating the Fair Housing Act (FHA), 42 U.S.C. §§

3601 et seq., a criminal history screening practice must generally be evidence-

based and designed to achieve a legitimate business purposes, such as protecting

property or safety, and the practice must not be broader than necessary to

accomplish that purpose.

         Defendant’s policies and practices related to CrimSAFE do not meet this



     1
     The terms “housing provider” and “landlord” are used interchangeably
herein to refer to owners and managers of residential rental housing.
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 9 of 52




standard    in   Connecticut,   where     Latinos   and    African   Americans     are

overrepresented in criminal justice involvement and thus more likely to be denied

housing based on disqualifying criminal records reported by CrimSAFE. Defendant

does not limit CrimSAFE use to evidence-based criminal history screening

policies, but rather will screen applicants according to whatever criteria a housing

provider may choose (generally in collaboration with Defendant), regardless of

whether such criteria contribute to making a landlord’s property safer or other

residents more secure. As a result, automated CrimSAFE decisions are prone to

declining applicants unnecessarily—such as in this case, where CrimSAFE

reported a denial result for a man literally incapable of engaging in criminal activity

due to physical and intellectual disabilities, based on nothing but a low-level

shoplifting charge for which he was never convicted. While some such applicants

may be able to secure admission through subsequent interactions with the

landlords, not all can, and Defendant does nothing to ensure its client landlords

have or follow policies for reviewing or reconsidering applicants CrimSAFE rejects.

      Defendant could require client landlords to adopt evidence-based criminal

screening policies as a condition of using CrimSAFE—or could at least configure

CrimSAFE not to apply screening policies already known to be overbroad, such as

the one applied to Mr. Arroyo (which reported a denial based on a non-conviction

record, a practice HUD has said cannot be justified as necessary to protect

property or safety). Defendant could also retrieve, sort, and provide client landlords

with any potentially disqualifying records and direct them to conduct individualized

reviews before denying admission, rather than just making automated decisions




                                          2
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 10 of 52




for the landlords. But that is not how CrimSAFE is currently designed: once it

locates a criminal record and matches it to a category of disqualifying criminal

records under the client landlord’s admission policy, the program reports a decline

decision to the on-site leasing staff, who are purposefully denied (by CrimSAFE’s

configuration) access to any underlying information about the criminal records,

and who are trained by Defendant to notify the applicant of the denial upon

receiving the adverse CrimSAFE result.

      The ongoing and widespread use of CrimSAFE throughout Connecticut

produces hundreds of criminal history denials each month. Yet the undisputed

facts of this case show (i) that CrimSAFE causes a disparate impact on Latino and

African American rental applicants, who are disproportionately likely to be

matched with disqualifying criminal records, (ii) that Defendant provides

automated CrimSAFE decisions, including denials, based on whatever criminal

screening criteria landlords choose—without regard to whether those policies

actually protect resident safety or property, and (iii) that CoreLogic has ignored

less discriminatory alternatives by which it could provide criminal history

screening products that categorize, sort, and filter criminal records for landlords.

In summary, CrimSAFE and its current implementation produce a discriminatory

effect on Latinos and African Americans that is neither evidence-based nor

necessary to achieve a legitimate business purpose, despite the availability of less

discriminatory alternatives. The Court should therefore enter summary judgment

against Defendant for denying or making housing unavailable on a discriminatory

basis in violation of the FHA and enjoin Defendant from continuing to report denial




                                         3
          Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 11 of 52




decisions      through    CrimSAFE    until       necessary   corrective   measures   are

implemented.2

          Likewise, the Court should enter summary judgment in favor of the Plaintiffs

on their CUTPA claims, for the undisputed facts also establish that Defendant’s

CrimSAFE product is unfair because it predictably causes discrimination against

housing applicants, both directly and by facilitating or encouraging housing

providers’ violations of the FHA, a violation of public policy that causes substantial

injury to consumers.

II.       FACTUAL BACKGROUND

          Defendant CoreLogic Rental Property Solutions, LLC is a national tenant

screening company that offers a product called “Registry CrimSAFE”

(hereinafter, “CrimSAFE”), which automatically retrieves, categorizes, and filters

a rental housing applicant’s criminal records, determines whether the applicant

qualifies for admission under the client housing provider’s policy, and reports an

automated accept or decline decision to the housing provider. Plaintiffs’ Local

Rules 56(a)(1) Statement of Undisputed Facts ¶¶ 1-12, 14-21 (“SOF”).

          CrimSAFE reports a “Crim Decision”3 to the landlord indicating whether the

prospective tenant’s criminal background is “disqualifying.” Id. ¶¶ 18-22. Unlike

with a traditional background check, which provides information about an



      2
     Plaintiffs are not moving for summary judgment on their disparate treatment
claims.
      3
     Subsequent to Defendant’s screening of Plaintiff Mikahil Arroyo’s rental
application, Defendant replaced the term “Crim Decision” with “CrimSAFE
Recommendation.” SOF ¶ 20 fn. 6. No additional changes were made to either the
operation of CrimSAFE or the terminology used in CrimSAFE reports. Id.


                                              4
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 12 of 52




applicant’s criminal history that a landlord can use to make its own admission

decision, the “Crim Decision” and corresponding “CrimSAFE Report” does not

include information about an applicant’s criminal history, just the determination

(Id. ¶¶ 18-22, 48), as CrimSAFE is intended to “automate the evaluation of criminal

records for you, relieving your staff from the burden of interpreting criminal

search results.” Id. ¶ 3. To this end, Defendant allows housing providers “who

choose to have their rental decisions automated using … CrimSAFE” the ability

to hide the detailed criminal record from the view of leasing agents, who are only

provided a “decision report” stating whether or not disqualifying records were

found. Id. ¶ 35. The ability to suppress detailed background information in

CrimSAFE in favor of receiving an automated decision is a major draw for

housing providers. Id. ¶ 7.

       For most housing providers, a CrimSAFE decision of “disqualifying

records were found” effectively amounts to a denial of housing from the landlord.

Id. ¶¶ 20-22, 24, 38. CrimSAFE decisions are made automatically, without regard

for whether the criminal records indicate that the applicant presents a

demonstrable risk to safety or property and without consideration of relevant

mitigating information outside the criminal record itself. Id. ¶¶ 91-99. Defendant

routinely disqualifies applicants based on records of criminal charges that did

not lead to convictions and based on old convictions (up to 99 years) that do not

indicate an increased likelihood of re-offending. Id. ¶¶ 11-12, 93-94.

      Corelogic markets CrimSAFE on a nationwide basis, and the product is

popular among large, multifamily rental housing providers—some with hundreds




                                          5
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 13 of 52




of properties in multiple states, and with tens of thousands of dwelling units. Id. ¶

1, 29-30, 100.

        Plaintiffs’ unrebutted expert reports establish that Latinos and African

Americans are arrested, convicted of crimes, and incarcerated at substantially

higher rates than whites. Id. ¶¶ 66-88. These criminal records populate

Defendant’s national database of public records and form the basis of

CrimSAFE’s disqualification decisions. Id. ¶ 65.

        CrimSAFE disqualified Plaintiff Mikhail Arroyo, a Latino man who was

incapable of criminal conduct because of his physical and intellectual disabilities,

based on a criminal record consisting of only a low-level shoplifting charge that

was ultimately withdrawn. Id. ¶¶ 39-60. Mr. Arroyo’s prospective landlord,

WinnResidential, like most of Defendant’s customers, followed the CrimSAFE

settings under which the decisionmakers did not receive the full criminal record,

but only the CrimSAFE decision. Id. ¶¶ 25-27, 35-36. WinnResidential rejected Mr.

Arroyo as a tenant because Defendant had returned a decline decision for

unknown reasons. Id. ¶¶ 47, 57-60. As a result, Mr. Arroyo unnecessarily

remained in a nursing home for an additional year.4 Id. ¶¶ 60-61. Defendant’s

disqualifying report on Mr. Arroyo effectively denied his rental application. Id. ¶¶


    4
      WinnResidential instructed Mr. Arroyo’s mother, Ms. Arroyo, to contact
Defendant for additional information. Id. ¶ 59. Despite her repeated requests for
information, including multiple written file disclosure requests, Defendant refused
to provide any information about the basis for its decision. Doc. 87-2 (Plaintiffs’
Rule 56(a)(1) Statement of Undisputed Material Facts) at ¶¶ 6-26. Only after filing
an administrative fair housing complaint against WinnResidential and providing
evidence of Mr. Arroyo’s only known criminal record was he allowed to move in.
Id. ¶ 62. But this did not occur until June 2017—more than a year later, during
which time he unnecessarily remained in the nursing home. Id. ¶ 62.


                                           6
         Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 14 of 52




44-62.

III.     ARGUMENT

         A.    Legal Standard

               1.    Summary Judgment

         Summary judgment is appropriate when, construing the evidence in the light

most favorable to the non-movant, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Kwong v. Bloomberg, 723 F.3d 160, 164-65 (2d Cir. 2013). The Court is not

“to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Cioffi v. Averill Park Cent. Sch. Dist. Bd.

of Educ., 444 F.3d 158, 162 (2d Cir. 2006) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249 (1986)). A “mere existence of a scintilla of evidence” is

not sufficient to defeat summary judgment; “there must be evidence on which the

jury could reasonably find for the [non-moving party].” Jeffreys v. City of New York,

426 F.3d 549, 554 (2d Cir. 2005); Anderson, 477 U.S. at 252.

               2.    Disparate Impact Claim

         Section 3604(a) of the FHA prohibits a person or entity from “mak[ing]

unavailable or deny[ing] a dwelling to any person because of race [or] national

origin.” 42 U.S.C. § 3604(a). Section 3604(b) prohibits discrimination “in the terms,

conditions, or privileges” of a rental. The Supreme Court has expressly reaffirmed

that disparate impact claims are cognizable under the FHA, which means housing

practices that disproportionately harm racial and ethnic minorities violate the FHA

when there is no legitimate justification for those practices. Tex. Dep’t of Hous. &

Cmty. Affairs v. Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507, 2525 (2015) (“ICP”);


                                           7
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 15 of 52




see also Huntington Branch, N.A.A.C.P. v. Town of Huntington, 844 F.2d 926, 934

(2d Cir. 1988).

      FHA disparate impact claims are analyzed under the framework set forth in

HUD’s discriminatory effects rule, 24 C.F.R. § 100.500; see MHANY Mgmt., Inc. v.

Cty. of Nassau, 819 F.3d 581, 617 (2d Cir. 2016) (adopting the rule). This is a three-

step burden-shifting analysis, under which:

      First, a plaintiff … must come forward with a prima facie case; and
      second, the defendant … may rebut the prima facie case by proving
      that the “challenged practice is necessary to achieve one or more
      substantial, legitimate, nondiscriminatory interests[.]” [Third,] if the
      defendant meets its burden, the burden of proof shifts back to the
      plaintiff to show that the “substantial, legitimate, nondiscriminatory
      interests supporting the challenged practice could be served by
      another practice that has a less discriminatory effect.”

MHANY Mgmt. 819 F.3d at 617, quoting 24 C.F.R. § 100.500(c); see also ICP at

2514-2515, 2522-2523.

      Establishing a prima facie case requires showing “that a challenged practice

caused or predictably will cause a discriminatory effect.” 24 C.F.R. § 100.500(c)(1).

The Second Circuit breaks this standard into three parts: (i) “certain outwardly

neutral practices,” (ii) “a significantly adverse or disproportionate impact on

persons of a particular type,” and (iii) “a causal connection” between the facially

neutral [practices] and the [] discriminatory effect.” MHANY Mgmt., 819 F.3d at 617;

see also Tsombanidis v. W. Haven Fire Dep’t, 352 F.3d 565, 575 (2d Cir. 2003); Conn.

Fair Hous. Ctr. v. CoreLogic Rental Prop. Sols., LLC, 369 F. Supp. 3d 362, 377-78

(D. Conn. 2019). This showing generally requires statistical evidence. ICP at 2523.




                                          8
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 16 of 52




      B.     Undisputed Facts Show Defendant, through CrimSAFE, Proximately
             Causes Housing Denials.

      FHA regulations promulgated by HUD to enforce the FHA make clear that

rendering a decision to accept or reject an applicant amounts to a service

connected to rental that makes housing unavailable and is therefore covered by

the FHA: “It shall be unlawful, because of race, … handicap …, or national origin,

to engage in any conduct relating to the provision of housing or of services and

facilities in connection therewith that otherwise makes unavailable or denies

dwellings to persons.” 24 C.F.R. § 100.70(b). Activities prohibited under this

regulation “include… (2) Employing codes or other devices to … reject applicants

… [or] (3) Denying or delaying the processing of an application made by a …

renter … because of race, color, religion, sex, handicap, familial status, or

national origin.” 24 C.F.R. § 100.70(d)(2)-(3). As the agency charged with

enforcement of the FHA, HUD's construction of the statute is entitled to deference

under Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-43

(1984); see Viens v. Am. Empire Surplus Lines Ins. Co., 113 F. Supp. 3d 555, 567

(D. Conn. 2015) (applying Chevron deference and finding § 3604 prohibits

discrimination in the provision of homeowner’s insurance); see also Ojo v.

Farmers Grp., Inc., 600 F.3d 1205, 1208 (9th Cir. 2010), as amended (Apr. 30, 2010)

(same).

      The undisputed evidence establishes that Defendant employs an

automated decision-making product (CrimSAFE) to decline rental applications on

behalf of its client landlords. Id. ¶¶ 2-7, 17-28, 31-36, 38, 44-62. This conduct falls

within the ambit of § 3604. That it is a tenant screening company and not a



                                           9
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 17 of 52




landlord is of no consequence, as CrimSAFE decisions proximately cause

housing denials.

       The undisputed evidence shows that CrimSAFE’s fundamental purpose is

to furnish a housing provider with an accept/decline decision on the basis of an

applicant’s criminal history, not to provide information to inform the landlord’s

own decision. Id. Defendant has consistently marketed CrimSAFE since 2005 as

providing housing providers’ staff with “a clear accept/decline leasing decision”

which is the result of an “automate[d] evaluation,” thereby “relieving” housing

providers of the “burden” of interpreting criminal records on their own.5 Id. ¶ 5-6.

Most of this language remains verbatim to this day on Defendant’s website and in

other marketing materials. Id. ¶ 5-6.6 Identical language was also used in

Defendant’s August 2015 offer of screening services to WinnResidential, which it

submitted in response to a request for proposals. In that offer, Defendant

recommended that WinnResidential use CrimSAFE (Id. ¶ 32), which it described

as a product that “ensures consistent lease decisions … and relieves your staff

from the burden of interpreting criminal search results.” With CrimSAFE,

“criminal record search results are evaluated using our own advanced,

proprietary technology and an accept/decline leasing decision is delivered to



   5
     Defendant contrasts CrimSAFE with another of its criminal record search
products, Registry CrimCHECK, which “gives you the data to make your own
leasing decisions.” Id. ¶ 2.
   6
     See also Rental Property Solutions Criminal Screening,
https://www.corelogic.com/products/criminal-screening.aspx (click “Registry
CrimSAFE”) (last visited November 12, 2019) (stating “Automate the evaluation of
criminal records for you, relieving your staff from the burden of interpreting
criminal search results and ensuring consistency in your decision process.”)


                                         10
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 18 of 52




your staff.” Id. ¶ 33. WinnResidential understood this to mean that CrimSAFE

delivers an accept/decline leasing decision. Id. ¶ 34. Indeed, “[t]his is why we

choose them … Because they provide … a means by which to screen the

applicant through all of these searches and then provide an ‘accept’ and

‘decline.’” Id.

       Not only is Defendant aware that housing providers use CrimSAFE to make

leasing decisions (Id. ¶ 38), but it encourages them to use the product in this

manner in its marketing and training materials, and through features of the

product designed to facilitate housing providers’ reflexive implementation of the

CrimSAFE outcomes. Id. ¶¶ 5-6, 24-28. Defendant’s proposal to WinnResidential

explains that “[u]sers who choose to have their rental decisions automated using

ScorePLUS® and CrimSAFE® may suppress the full reports from the view of their

on-site staff. WinnResidential currently uses this option and the site managers

view a decision report.” Id. ¶ 35. After receiving the August 2015 proposal,

WinnResidential continued to choose to have its rental decisions automated

using CrimSAFE and to suppress the detailed report from the view of their onsite

staff, who were empowered to make leasing decisions. Id. ¶ 36. In other words,

WinnResidential’s “leasing and property managers only have access to the

decision that is returned from the CoreLogic screening.” Id. In fact, Defendant

allows housing providers to suppress the details of an applicant’s criminal

records not only from onsite leasing staff but from all staff, including

administrators, by simply unchecking a box on the CrimSAFE configuration page.

Id. ¶ 25. Withholding the details of an applicant's criminal record greatly reduces




                                         11
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 19 of 52




a housing provider’s ability to determine whether it agrees with the CrimSAFE

decision, or to reconsider a denial based on additional materials an applicant

might provide (such as evidence of rehabilitation or that a disability resulted in an

arrest). Id. ¶¶ 25-28. There is no practical reason for a housing provider ever to

spontaneously deviate from a CrimSAFE decision. Id. WinnResidential, for

instance, follows the CrimSAFE decision for every applicant (Id. ¶ 38). Between

January 2016 and July 2019, CrimSAFE declined more than 3,000 WinnResidential

applicants, of which more than 500 were declined based on non-conviction

records. Id. ¶¶ 37, 94.

      In conjunction with an adverse CrimSAFE decision, Defendant even

provides the landlord a letter, pre-addressed to the applicant, stating that “we are

unable to approve your application” and that “this decision was based on

information contained in consumer report(s) obtained from or through CoreLogic

SafeRent, LLC.” Id. ¶ 22. CoreLogic trains housing providers’ leasing staff to

send this notice to applicants for whom CrimSAFE reports disqualifying records.

Id. ¶ 23. Housing providers even have the option of having Defendant

automatically deliver adverse action letters directly to applicants when CrimSAFE

has found disqualifying records to notify them that their applications have been

declined. Id. ¶ 24. A leasing agent simply initiates the screening process, leaving

Defendant to determine whether the applicant should be accepted or rejected and

to notify the applicant of the decision. Id. In other words, Defendant has control

over every aspect of the screening process, from determining the lookback




                                         12
            Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 20 of 52




policies, rendering the disqualification decision, and notifying the applicant of the

rejection.

            Robert Thomas, who served as Defendant’s Director of Product Solutions

until his 2017 retirement,7 testified: “I mean, we know what [CrimSAFE’s] purpose

is, right? Everybody agrees it’s to automate a screening decision based on the

client’s criteria.” Id. ¶ 5. Robert Lindenfelzer, the former CoreLogic sales

executive who landed and managed the WinnResidential account and an author

of the response to the WinnResidential requests for proposals, agreed that

“Yeah, [CrimSAFE] delivers a decision.” Id. This understanding was shared by

the WinnResidential executive responsible for overseeing CrimSAFE, Lynn Bora

(Id. ¶ 34) and the leasing agents and property managers who utilized the product

to process applications. Id. ¶ 50. Indeed, CrimSAFE was designed for this very

purpose, as confirmed by the original developer who filed the product’s patent

application before assigning it to Defendant. Id. ¶ 5.8 These witnesses’

understanding of the nature and purpose of CrimSAFE is consistent with the way

Defendant has marketed the product since at least 2005.9 Id. ¶ 5-6.


        7
      Mr. Thomas worked for Defendant and predecessor companies for
approximately 29 years. He served as Director, and before that Vice President, of
Sales Operations for 14 years before becoming Director of Product Solutions in
2015. In that role he developed a training program to help “our sales and account
management understand our products,” including CrimSAFE. SOF ¶ 5 fn. 2
    8
     The patent application describes CrimSAFE as “generat[ing] an accept
decision or a decline decision.” SOF ¶ 5.
            9
        Defendant has further consistently marketed CrimSAFE as ensuring or
optimizing landlords’ fair housing compliance, and it even provides landlords
with a certificate of their fair housing compliance when they sign up for
CrimSAFE. SOF ¶¶ 6, 31. These statements further encourage housing providers
to use CrimSAFE as marketed, e.g. as a decision-making product.



                                           13
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 21 of 52




       Decision-making language also appears throughout an internal training

presentation Defendant developed in 2016 intended to teach its account

managers and sales staff about “what CrimSAFE is, what it does, how it’s

configured, and how it’s used,” repeatedly using such phrases as “the CrimSAFE

decision would be decline.” Id. ¶¶ 5 fn. 2, 12, 17. Similarly, the “Manage

CrimSAFE” webpage where housing providers configure the product instructs

users to enter the maximum number of years they want CrimSAFE to look back in

order “to decline an applicant for specified type of crime.” Id. ¶ 8. The

configuration instructions that tell housing providers how to use CrimSAFE is no

different, offering the following succinct summary of the product:

       A criminal record generally contains information on the type of
       crime, degree and level of crime, and date of offense. With
       CrimSAFE, this public record information is evaluated and used to
       provide a decision based on the client’s pre-determined criminal
       decision policy.

Id. ¶ 9.

       There exists no genuine dispute that CrimSAFE provides landlords with

leasing decisions based on an applicant’s criminal history that proximately cause

housing denials. Defendant’s role is no different than a property manager, real

estate agent, or other traditional agent to whom a landlord might entrust tenant-

selection decisions. The law is clear that such agents or employees can be held

liable under the FHA when they deny housing on a discriminatory basis, even

though the property owner can override their decisions. See, e.g., Cleveland v.

Caplaw Enters., 448 F.3d 518, 523 (2d Cir. 2006) (employee can be held liable




                                         14
         Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 22 of 52




under FHA for his own discriminatory acts), discussing Mitchell v. Shane, 350

F.3d 39, 50 (2d Cir. 2003) (“if Ryan is found liable for discrimination, Century 21,

as Ryan’s employer, may also be liable.”); United States v. Hylton, 944 F. Supp.

2d 176, 190, aff’d, 590 F. App’x 13 (2d Cir. 2014) (D. Conn. 2013) (agent liable for

his own discriminatory actions and principals vicariously liable); Thurmond v.

Bowman, 211 F. Supp. 3d 554, 564-65 (W.D.N.Y. 2016) (agent who managed a

rental property on behalf of its owner liable for discrimination); Portee v. Hastava,

853 F. Supp. 597 (E.D.N.Y. 1994) (real estate agent liable for discrimination in

refusing to rent client’s home to interracial couple); see also Jeanty v. McKey &

Poague, Inc., 496 F.2d 1119, 1120 (7th Cir. 1974) (property management firm liable

for discrimination even “[t]hough the management agreement … states that

‘Leases and tenants shall be approved by the owner’”); Hintz v. Chase, No. 17-CV-

02198-JCS, 2017 WL 3421979, at *2-3 (N.D. Cal. Aug. 9, 2017) (collecting cases)

(housing discrimination action sounds in tort and “under well-established

principles of agency law, an agent who does an act otherwise a tort is not

relieved from liability by the fact that he acted at the command of the principal or

on account of the principal.”), quoting Arnal v. Aspen View Condominium Ass’n,

Inc. 245 F. Supp. 3d 1261, 1267 (D. Colo. 2017). That CrimSAFE is primarily a

computer program10 rather than a live agent does not change the fundamental



    10
      If a criminal offense has been assigned a CrimSAFE category in the past
and the categorization has been appended to a master offense table, CrimSAFE
renders a fully automated decision. If the offense’s category has not been
appended to the master table, it is placed in a queue to be manually categorized.
SOF ¶ 16. All offenses whose categorizations are in the master offense table have
been manually processed by employees and/or contractors of CoreLogic. Id.


                                          15
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 23 of 52




structure of the principal-agent relationship or diminish Defendant’s duty not to

discriminate.

        Defendant may point to housing providers’ role in establishing

configuration settings for CrimSAFE to argue that whatever decisions CrimSAFE

reports are merely implementing the landlord’s choices. But Defendant bears

liability for its own actions in applying discriminatory rental admission policies,

no matter where they originate. See Short v. Manhattan Apts., Inc., 916 F. Supp.2d

375, 399 (S.D.N.Y. 2012) (fair housing doctrine “is well established that agents will

be liable for their own unlawful conduct, even where their actions were at the

behest of the principal.”), quoting Jeanty, 496 F.2d at 1120-21.11

        The Court may note here that Defendant is hardly a powerless bystander

with no ability to influence or limit the contents of landlord screening policies.

Defendant already imposes some limits on screening policies, including for

criminal history, that are required by the Fair Credit Reporting Act or by state

credit reporting laws. See SOF ¶ 11-12; see also 15 U.S.C. § 1681c(a)(2).

Defendant could similarly implement restrictions based on fair housing laws but

has inexplicably failed to do so.

        Even short of imposing actual limitations, Defendant participates heavily in

helping client landlords establish their criminal history screening policies,


   11
       In fact, Defendant plays a significant role in establishing the configurations
that it applies in producing CrimSAFE decisions for its clients. Defendant
presents landlords with default configurations that set the maximum lookback
period for every category and level of crime. SOF ¶ 13. Defendant’s staff then
advise the landlord on settings, and engage in ongoing review and update their
recommendations on settings. Id. However, Defendant is liable regardless of the
extent of its involvement in establishing the configurations.


                                         16
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 24 of 52




including through regular meetings and other communications from Defendant’s

account specialists. Id. ¶ 13. Defendant has held itself out to landlords as having

expertise both in criminal record screening and in fair housing compliance, and

landlords have asked Defendant for assistance in establishing their CrimSAFE

settings. Id. ¶ 6. Yet Corelogic has limited such assistance to helping landlords

determine their lookback periods solely by comparing a particular housing

provider’s lookback periods with those of others in the industry. Id. ¶ 13.

Defendant incorporates no criminology data or other information that might relate

to protecting safety or property into these consultations, which are provided by

sales staff, not data analysts or people with expertise in public safety or other

relevant fields. Id. Defendant does not require, recommend, or even inquire into

client landlords’ practices (if any) for reviewing or reconsidering rejected

applications. Id.

      Even if Defendant had no role in establishing landlord’s screening criteria,

it would still be liable for discrimination. In Jeanty, the Court of Appeals reversed

the trial court’s dismissal of claims against a rental management company it

found were carrying out the racially discriminatory policy of the owner, holding

that “whoever decided not to rent to the plaintiffs, the discriminatory acts alleged

were performed by [the agent defendants]. It is well established that agents will

be liable for their own unlawful conduct, even where their actions were at the

behest of the principal.” Jeanty, 496 F.2d at 1120-21 (emphasis added) (citations

omitted). Consistent with Jeanty, United States v. Hylton held that a property

management firm was liable for the discriminatory acts of its employee—even




                                         17
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 25 of 52




though that employee was also the co-owner of the premises at issue. See

Hylton, 944 F. Supp. 2d at 192-93. Many other cases from around the country have

similarly held. See, e.g., Hintz, 2017 WL 3421979, at *2-3 (collecting cases). HUD

regulations likewise provide that a “person is directly liable for: (1) the person's

own conduct that results in a discriminatory housing practice.” 24 C.F.R. §

100.7(a). Defendant cannot therefore escape liability by arguing that it was merely

carrying out a landlord’s discriminatory scheme.

      C.     Undisputed Facts Show that Defendant’s Use of Criminal
             Background Screening Has Adverse Impact on African American and
             Latino Housing Applicants

      CrimSAFE decisions are based on information about criminal charges,

convictions, and incarcerations that is stored in a database maintained by

Defendant. SOF ¶ 65. This database is populated with public criminal records

Defendant acquires from departments of corrections and administrative offices of

courts across the country. Id. Accordingly, the racial and ethnic composition of the

offenses contained within the database reflect the demographics of the individuals

arrested, charged, convicted, and/or incarcerated. Id. at ¶ 66.

      The undisputed evidence establishes that there exist significant racial and

ethnic disparities at every level of criminal justice contact, with African Americans

and Latinos facing disproportionate rates of arrests, charges, convictions, and

incarcerations.   Id.   ¶¶   66-88.   Consequently,     CoreLogic’s     database       is

disproportionately comprised of criminal records belonging to African Americans

and Latinos and screening decisions based on those records have a predictable

and actual disparate impact. These disparities persist regardless of the income of

the alleged offender, how long ago it occurred, the severity of the offense (i.e.


                                          18
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 26 of 52




misdemeanor vs. felony), and whether or not it resulted in a conviction. Id. ¶¶ 73-

79, 86, 88.

              1.   Plaintiffs’ Expert Dr. Christopher Wildeman and Public
                   Records Are Unrebutted

      Plaintiffs have submitted an expert report from Dr. Christopher Wildeman

who analyzed available data and concluded that any decision made based upon

whether an individual has a criminal history record will have a disproportionate

impact on African Americans and Latinos. SOF ¶¶ 72-88. This is true regardless of

income level, age of the individual, how far back in the person’s history you look,

whether the criminal history was a felony conviction or a lesser offense, and

whether considering arrests or convictions. SOF ¶¶ 73-79, 86, 88. Among those

earning more than $70,000 a year, for instance, the lifetime risk of incarceration is

16 times greater for African Americans than similarly situated whites, and three

times greater for Latinos than whites. Id. ¶ 74. Among those earning less than

$30,000 per year, the lifetime risk of incarceration is 3.2 times higher for African

Americans than whites, and 2.1 times higher for Latinos than whites. Id. ¶ 77.

Disparities are larger for Connecticut than for the country as a whole, with African

American/white disparities more than double the national figures and Latino/white

disparities over three times as high. Id. ¶ 80. Dr. Wildeman’s findings are consistent

with official statistics and extensive academic research. Id. ¶ 66-71, 83-84.

      Defendant has offered no expert testimony that contradicts Dr. Wildeman’s

findings. Furthermore, despite the fact that Defendant routinely collects, stores,

and reports the races of the individuals with criminal records in its database (SOF

¶ 83-84), it has produced limited data, and none regarding the racial breakdown of



                                         19
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 27 of 52




the applicants it has screened in Connecticut.12 Nevertheless, the limited data

Defendant has produced, which shows the racial composition of the subset of

applicants found to have “disqualifying records” when screened for properties in

Connecticut (and separately for individuals who provided an address in

Connecticut, regardless of what property they sought to live in), demonstrates that

African American applicants make up a higher proportion of those disqualified

from apartments than they do of the population of Connecticut overall: over 32%

of individuals disqualified are African American, but only about 9.9% of the

Connecticut population is African American. Id. ¶¶ 83-84. Even Defendant’s 30(b)(6)

witness Naeem Kayani acknowledged that some of the limited data Defendant had

produced shows disqualification of African American applicants at rates

substantially exceeding their population. Ex. 24 at 220:2-222:8 (43% of applicants

disqualified nationally were African American, much higher than the percentage of

the corresponding population that is African American).

        This unrebutted evidence establishes disparate impact from multiple

elements of Defendant’s operations: (a) disparities from excluding applicants

based on arrests that do not result in convictions; (b) disparities from excluding

applicants based on convictions that are from a long time ago; and (c) disparities

from the exclusion of individuals based on a record of an arrest or conviction,

whether recent or not, without any individualized review.




   12
        See Plaintiffs’ Motion to Compel (Doc. 65).


                                          20
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 28 of 52




             2.     Plaintiffs’ Expert Appropriately Used General Population
                    Statistics with Appropriate Qualifiers

      As the Second Circuit has recognized, statistics based on general

population data and potential applicant data “often form the initial basis of a

disparate impact claim, especially in cases [where] the actual applicant pool might

not reflect the potential applicant pool, due to a self-recognized inability on the part

of potential applicants to meet the very standards challenged as being

discriminatory.” EEOC v. Joint Apprenticeship Comm., 186 F.3d 110, 119 (2d Cir.

1999). See also Hazelwood Sch. Dist. v. United States, 433 U.S. 299, 308-09 n.13

(1977) (finding data which demonstrates the pool of eligible candidates is

appropriate to consider where reliable applicant flow data was not available);

Dothard v. Rawlinson, 433 U.S. 321, 330 (1977) (finding use of national and regional

population data appropriate means of establishing a prima facie case); Phillips v.

Cohen, 400 F.3d 388, 399 (6th Cir. 2005) (directing comparison between those hired

and those in the qualified local labor force, and only if labor force data is

unavailable, using the applicant pool); Reynolds v. Sheet Metal Workers Local 102,

498 F. Supp. 952, 960 (D.D.C. 1980) (finding pre-employment arrest record inquiry

adversely impacted African Americans based on, inter alia, nationwide arrest rate

demographics).

      Case authority supports using statistics about the pool of potential

applicants for two reasons: (a) there might be no record of actual applicants—or,

as here, there is no record of the race of actual applicants except when the




                                          21
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 29 of 52




application was denied;13 and (b) actual application statistics can be misleading

because the fact that a housing provider uses criminal background checks will

deter some people with criminal records from even applying.14 General population

statistics or a potential applicant pool (that includes both people who applied and

those who were deterred from applying) more accurately reflects the adverse

impact in cases of this nature. See Joint Apprenticeship Comm., 186 F.3d at 120

(analysis based on actual applicants is inappropriate when the number of

applicants is affected by the qualification requirements). Moreover, Defendant

refused to produce any more detailed statistical data.15

        Relying on statistics based on potential, rather than actual, applicants is also



   13
      Disparate impact analysis must compare the rate of excluding individuals in
the protected class (here, African Americans and Latinos) with the rate of
exclusion for individuals not in the protected class. In order to calculate the rate
of exclusion, one needs to know the number of applicants (or pool of potential
applicants) in each demographic category, as well as the number of individuals
with disqualifying criminal records in each demographic category. But Defendant
has only produced information about the numerator (e.g., the number of African
Americans excluded) not the denominator (the number of African American
applicants). Thus, Plaintiffs should be permitted to instead rely upon the number
of African Americans in the pool of potential applicants, and the number of
African Americans for whom disqualifying criminal records would likely be found,
which can be calculated based on data requested from Defendant’s criminal
record database.
   14
      Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 365 (1977) (“If an
employer should announce his policy of discrimination ... his victims would not
be limited to the few who ignored the sign and subjected themselves to personal
rebuffs.”); Malave v. Potter, 320 F.3d 321, 327 n.4 (2d Cir. 2003) (finding that the
application process might not adequately reflect the actual potential applicant
pool); Fortune Soc’y v. Sandcastle Towers Hous. Dev. Fund Corp., 388 F. Supp.
3d 145, 170 (E.D.N.Y. 2019).
   15
      Fortune Soc’y, 388 F. Supp. 3d at 170-71 (availability pool was appropriate
to use instead of applicant flow, because defendant did not retain application
information for rejected applicants).


                                           22
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 30 of 52




appropriate because disparate impact liability applies where a discriminatory

policy “actually or predictably results in a disparate impact on a [protected]

group…” 24 C.F.R. § 100.500(a) (emphasis added). The statistics from potential

applicants provide evidence of the “predictable result” of the challenged policy. In

addition, this is consistent with how numerous courts have analyzed the relevant

statistical evidence, including the Second Circuit:

             In this case, plaintiffs might have been able to meet their
             burden by providing statistical evidence (1) that x% of
             all of the [members of protected class] in West Haven
             need (or have good reason) to live in the “group
             settings” prohibited by the facially neutral fire
             regulations at issue, (2) that y% of all of the [similarly
             situated persons outside the protected class] in West
             Haven need (or have good reason) to live in such group
             settings prohibited by the fire regulations, and, crucially,
             (3) that x is significantly greater than y.

Tsombanidis, 352 F.3d at 577; see also Rivera v. Inc. Vill. of Farmingdale, 784 F.

Supp. 2d 133, 144–45 (E.D.N.Y. 2011) (disparate impact shown by difference in

percentage of Hispanic vs. non-Hispanic populations living in area slated for

redevelopment or difference in percentage of Hispanic vs. non-Hispanic renters

who were low income, given that redevelopment would reduce the number of

affordable rental units – not showing specific individuals who lost housing);

Reyes v. Waples Mobile Home Park Ltd. P’ship, 903 F.3d 415, 421 (4th Cir.

2018), cert. denied sub nom, Waples Mobile Home Park Ltd. P’ship v. Reyes, 139

S. Ct. 2026 (2019) (disparate impact established where undocumented immigrants

constitute 36.4% of the Latino population in Virginia compared with only 3.6% of

the non-Latino population, demonstrating that Latinos are ten times more likely

than non-Latinos to be adversely affected by the policy).



                                         23
         Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 31 of 52




         Defendant provides its services to more than 120 properties throughout

Connecticut.16 SOF ¶ 100. Here, Dr. Wildeman analyzed the available data for

criminal justice contact in Connecticut and found that statewide racial and ethnic

disparities were substantially greater than national disparities. Id. ¶ 87. He

reasonably relied upon national data which permitted him to separately analyze

various income levels, so that to the extent some of the properties Defendant

serves tend to receive applications from individuals of higher or lower income, that

is accounted for in his analysis. Cf. Fortune Society, 388 F. Supp. 3d at 171; Ave.

6E Invs., LLC v. City of Yuma, 217 F. Supp. 3d 1040, 1050 (D. Ariz. 2017).

         There is no basis on which to dispute that the challenged practices are the

direct cause of adverse impact on African American and Latino applicants.

         D.    Undisputed Facts Show that CrimSAFE Is Not Necessary to Achieve
               a Substantial and Legitimate Business Purpose

         Defendant’s Rule 30(b)(6) designee identified safety for residents and

avoiding liability for landlords as purposes served by CrimSAFE and its policies.

SOF ¶ 89. A policy of making housing decisions based on criminal history must be

justified with proof that it actually assists in protecting resident safety or property.

See U.S. Dept. of Housing & Urban Dev., Office of Gen. Counsel Guidance on

Application of Fair Housing Act Standards to the Use of Criminal Records by

Providers of Housing and Real Estate-Related Transactions (Apr. 4, 2016) at 5

(hereafter “HUD Guidance”).17 As explained in the HUD Guidance, “[b]ald



    16
         Accurate as of May 2019.
    17
      Available at
https://www.hud.gov/sites/documents/HUD_OGCGUIDAPPFHASTANDCR.PDF.


                                          24
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 32 of 52




assertions based on generalizations or stereotypes that any individual with an

arrest or conviction record poses a greater risk than any individual without such a

record are not sufficient to satisfy this burden.” Id. The undisputed facts establish

that Defendant cannot meet this burden.

             1.    Disqualification Based on Non-Conviction Records

      A policy of excluding individuals based on a prior arrest, without conviction,

cannot be justified as necessary to achieve a legitimate, nondiscriminatory interest

because, as HUD notes, “arrest records do not constitute proof of past unlawful

conduct and are often incomplete (e.g., by failing to indicate whether the individual

was prosecuted, convicted, or acquitted).” HUD Guidance at 5. Accordingly, “the

fact of an arrest is not a reliable basis upon which to assess the potential risk to

resident safety or property posed by a particular individual.” Id. (citing Schware v.

Bd of Bar Exam’rs, 353 U.S. 232, 241 (1957) (stating “[t]he mere fact that a man has

been arrested has very little, if any, probative value in showing that he has engaged

in any misconduct. An arrest shows nothing more than that someone probably

suspected the person apprehended of an offense.”)). In the employment context, a

federal court concluded that an employer’s policy of excluding from employment

people with arrests without convictions constituted unlawful discrimination

against African-American applicants because there “was no evidence to support a

claim that persons who have suffered no criminal convictions but have been

arrested on a number of occasions can be expected, when employed, to perform

less efficiently or less honestly than other employees,” adding that “information

concerning a … record of arrests without conviction, is irrelevant to [an

applicant’s] suitability or qualification for employment.” Gregory v. Litton Sys.,


                                         25
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 33 of 52




Inc., 316 F. Supp. 401, 403 (C.D. Cal. 1970), aff’d, 472 F.2d 631 (9th Cir. 1972).

       Defendant’s proffered expert witness, whom it retained to render an opinion

on whether the challenged policies are necessary to serve legitimate business

interests, concurs with HUD, the U.S. Supreme Court, and the Gregory court and

asserts that “arrest records would not be considered relevant in my view” to “the

decision as to whether the person would qualify to have their application approved

and move into the property.” SOF ¶ 92. He adds that non-conviction records

“wouldn’t be relevant to [a housing provider’s] decision as to whether [it is] going

to proceed with the rental or not approve the rental.” Id. Nevertheless, Defendant

routinely uses non-conviction records to determine and report to housing

providers that applicants, including Mr. Arroyo, have disqualifying criminal

records. Id. ¶¶ 54, 93. In fact, Defendant has configured CrimSAFE’s default

settings to decline applicants with any criminal charge within the past seven years,

the maximum permitted by federal law. Id. ¶ 12; see 15 U.S.C. § 1681c(a)(2). Nearly

all Connecticut properties currently using CrimSAFE have it configured to decline

applicants who have no criminal convictions, but only charges. SOF ¶ 93. Between

January 1, 2016 and July 9, 2019, for WinnResidential alone, CrimSAFE rendered

539 decline decisions based on applicants’ non-conviction records (felony and

“other”). Id. ¶ 94.

              2.      Disqualification Based on Old Convictions

       Undisputed facts also establish that Defendant cannot justify its automated

disqualification decisions based on old prior convictions. Plaintiffs have submitted

an expert report from Dr. Lila Kazemian, an Associate Professor at the John Jay

College of Criminal Justice at City University of New York. Dr. Kazemian reviewed


                                          26
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 34 of 52




the relevant academic literature and concluded that “[t]here is no compelling

empirical evidence to suggest that old criminal records are predictive of future

offending” because “the more time that passes since the last crime, the less likely

it is that the individual will engage in crime in the future.” SOF ¶ 95. As time passes,

the likelihood that someone with a criminal record commits a repeat offense

becomes comparable to someone with no criminal history at all. Id. ¶ 96. While

estimates vary as to the point at which a former offender is no longer any more

likely to recidivate than the average person, most estimates are within the five-to-

nine year range. Id. ¶¶ 96, 99. But Defendant, through CrimSAFE, disqualifies

applicants using lookback periods of up to 99 years, which if selected means “that

any crime … will be declined” (Id. ¶ 11) – in other words, a blanket ban against any

applicant with a criminal conviction regardless of the recency of the offense.

Defendant not only implements blanket policies on behalf of client housing

providers (including a number of Connecticut-based landlords) (Id. ¶ 93), but it

makes 99 years the default setting for convictions for all categories of

misdemeanor and felony convictions, despite its recognition that this policy means

that “basically any criminal record would cause a decline.” Id. ¶ 12. Dr. Kazemian

concludes that “the potential reporting of convictions up to 99 years old in

CrimSAFE’s configuration instrument, effectively resulting in a lifetime ban, has no

empirical basis, and this criterion is highly unlikely to have any crime reduction

benefits.” Id. ¶ 97.

      This principle has long been recognized in the employment context. One

circuit court wrote in 1975:




                                          27
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 35 of 52




              We cannot conceive of any business necessity that
              would automatically place every individual convicted of
              any offense … in the permanent ranks of the unemployed.
              This is particularly true for blacks who have suffered and
              still suffer from the burdens of discrimination in our
              society. To deny job opportunities to these individuals
              because of some conduct which may be remote in time
              or does not significantly bear upon the particular job
              requirements is an unnecessarily harsh and unjust
              burden.

Green v. Mo. Pac. R.R. Co., 523 F.2d 1290, 1298 (8th Cir. 1975); cited with approval

in Barletta v. Rilling, 973 F. Supp. 2d 132, 139 (D. Conn. 2013) (striking down as

irrational statute prohibiting convicted felons from obtaining licenses to trade in

precious metals that did not allow “consideration of the nature and severity of the

crime, the nature and circumstances of an applicant’s involvement in the crime, the

time elapsed since conviction, and the degree of the applicant’s rehabilitation”).18

The undisputed evidence establishes that Defendant’s policy of disqualifying

applicants from rental housing based on criminal convictions as old as 99 years

serves no legitimate business purpose.

        There are additional aspects of Defendant’s CrimSAFE product which cause

disparate impact without a supporting business necessity, but for which there may

be disputes of fact. Even for such other aspects of CrimSAFE, however, there are

less discriminatory alternatives available, as discussed in section E, below.




   18
      See also EEOC Guidance Consideration of Arrest and Conviction Records
in Employment Decisions Under Title VII, available at
https://www.eeoc.gov/laws/guidance/arrest_conviction.cfm#sdendnote120sym
(same); Field v. Orkin Extermination Co., 2002 WL 32345739, at *1 (E.D. Pa. Feb.
21, 2002) ("[A] blanket policy of denying employment to any person having a
criminal conviction is a [per se] violation of Title VII.").


                                         28
         Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 36 of 52




         E.    Undisputed Facts Show that There Are Less Discriminatory
               Alternatives Which Satisfy Any Valid Business Need

         To the extent Defendant’s criminal records screening policies are justified

as necessary to protect safety and property, obvious less discriminatory

alternatives are available.

         First, to remove the disparate impact caused by excluding applicants based

on arrests, Defendant could cease considering arrests that do not result in

conviction. Its current system permits exclusion based on arrests within seven

years of the application. Making decisions based on arrests, rather than

convictions, has been held to have no business justification. See Section III.D.1,

supra at 25-26. Eliminating arrests without conviction from the CrimSAFE review

entirely would significantly reduce the number of applicants excluded, of whom a

disproportionate number would be African American and Latino, without providing

a less satisfactory screening. Excluding arrests would entirely eliminate the

disparate impact due to arrests.

         Second, to reduce the disparate impact from consideration of convictions

that are from long ago, and thus not relevant to current risk, Defendant could set a

reasonable, evidence-based cap on the lookback period.19 For instance, capping

the lookback period at seven years would significantly reduce the number of

African American and Latino applicants excluded; 10.61% of African Americans



    19
      For federally subsidized properties that are required under federal law to
permanently exclude applicants with certain convictions for sex offenses or drug
manufacturing, Defendant could (1) create a CrimSAFE category with a longer
lookback period just for these crimes and (2) apply this CrimSAFE category just
at properties subject to these requirements.


                                          29
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 37 of 52




had criminal records over the course of their lifetime, but only 2.77% of African

Americans had a criminal record in the past seven years, while for Latinos the

figures are 5.99% and 1.19%. SOF ¶78.20 In other words, 7.84% of African Americans

and 4.8% of Latinos have criminal records older than seven years, which would no

longer be disqualifying with the proposed cap on the lookback period. Id. By

comparison, only 1.81% of whites have criminal records older than seven years. Id.

As such, if Defendant were to implement Plaintiffs’ proposed alternative of capping

the lookback period and selecting a seven-year cap, that would eliminate a

significant source of the adverse impact on African American and Latino applicants

(permitting the longer lookback periods means African American housing seekers

are 4.33 times more likely to be declined and Latino housing seekers 2.65 times

more likely to be declined for convictions that are over seven years old, than are

white housing seekers). Id. Capping the lookback period would achieve any safety-

related objectives, as evidenced by the extensive body of research showing that

old criminal records have limited – or no – probative value as to the likelihood that

an individual presents an increased risk.21


   20
       Such sharp reductions occur when examining various earning levels as
well. For example, among those earning $30,000 or less, 14.34% of African
Americans had a criminal record in their lifetime, but only 3.99% did in the last
seven years; for Latinos a 9.38% exclusion rate if looking at total lifetime chance
is reduced to 2.26% being excluded from apartments if looking only at the last
seven years. Wildeman Table 1.
   21
      The undisputed evidence further establishes that even the fact that a
person has a recent conviction, of any type and severity, is insufficient to
conclude that a person presents an increased risk without consideration of other
factors. SOF ¶ 98-99. One-time offenders for instance, are substantially less likely
to recidivate than repeat offenders, as are people who committed an offense at a
younger age. Id. ¶ 99. As such, although estimates as to precisely when the risk



                                         30
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 38 of 52




        Third, to reduce the disparate impact caused by the automatic exclusion of

individuals, whether based on arrest or conviction, recent or not, Defendant could

evaluate each criminal record on an individualized basis by considering the record

and relevant mitigating circumstances outside the criminal record itself to

determine the actual risk to safety before reporting to a housing provider that the

applicant is disqualified. See HUD Guidance at 7 (proper factors for individualized

assessment include “the facts or circumstances surrounding the criminal conduct;

the age of the individual at the time of the conduct; evidence that the individual has

maintained a good tenant history before and/or after the conviction or conduct; and

evidence of rehabilitation efforts.”).22 Or, rather than making the disqualification

decision on its own, Defendant could supply the underlying information about the

criminal history to the housing provider without providing a leasing decision so

the landlord can do an individualized assessment, as some of Defendant’s other

tenant screening products already do. See SOF ¶ 2. By limiting access to this

information, Defendant makes it impossible or at least impracticable for housing



of recidivism for someone with a criminal approximates that of someone without
are generally within the five-to-nine year range, the appropriate lookback window
would be lower (or zero) for one-time and younger offenders. Id. Additionally,
people with criminal records who are able to secure housing and employment are
less likely to recidivate. This is because “[w]hen basic needs are not met … when
structural barriers prevent them from getting their lives back on track, that
essentially promotes recidivism.” See Ex. 51, Kazemian Dep. at 91:15-92:15 And
regardless of the appropriateness of the lookback window, individualized review
is still necessary to evaluate whether a specific applicant presents an actual risk.
See infra at 32.
   22
      The duty to make individualized assessments, rather than deny applicants
categorically, has long existed in the employment context (to reduce the effects
of similar disparate impacts among job seekers). See, e.g., Green, 523 F.2d at
1298; cited with approval in Barletta, 973 F. Supp.2d at 139.


                                         31
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 39 of 52




providers to do a case-by-case assessment of the actual risk to safety or property

presented by each applicant since the leasing agent charged with making the

decision has no information or basis upon which to override Defendant’s “Crim

Decision.” Providing information about the underlying criminal record to the

relevant decisionmakers at the housing provider – instead of limiting access to a

single high-level executive who is not involved in day-to-day decision-making –

would also help ensure that applicants are not denied housing because of

inaccurate, sealed, or expunged criminal records, which Defendant’s database

sometimes include. See id. ¶ 15.

      Individualized review would exclude fewer persons than an automatic ban,

and as such permit more African American and Latino applicants – who are

disproportionately excluded under the current system – to obtain apartments.

MHANY Mgmt., Inc. v. Inc. Vill. Of Garden City, 985 F. Supp. 2d 390, 426 (E.D.N.Y.

2013); MHANY Mgmt., Inc. v. Cty. of Nassau, No. 05CV2301ADSARL, 2017 WL

4174787, at *4-5 (E.D.N.Y. Sept. 19, 2017) (alternative which would permit creation

of more affordable housing units would be a less discriminatory alternative).

Individualized review of Mikhail Arroyo’s application would have revealed that he

presented no risk to safety or property given his significant disabilities, that he has

never been convicted of a crime, and that his criminal record was so minor that it

should not have barred him from housing.

      F.     Undisputed Facts Establish CUTPA Liability

      The undisputed facts also establish that Defendant’s CrimSAFE product

constitutes an unfair practice in violation of the Connecticut Unfair Trade Practices

Act (CUTPA), Conn. Gen. Stat. § 42-110b(a), both because it proximately causes


                                          32
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 40 of 52




discriminatory housing denials, as explained supra, and because it facilitates or

encourages housing providers’ violations of the FHA.

        CUTPA is a broad remedial statute. Artie’s Auto Body v. Hartford Fire Ins.

Co., 317 Conn. 602, 623 (2015). It prohibits unfair acts or practices in the conduct

of any trade or commerce. Conn. Gen. Stat. § 42-110b(a). A trade practice is unfair

under CUTPA if it violates the “cigarette rule,” i.e., it (1) offends public policy as

established by statutes, the common law, or otherwise, (2) is immoral, unethical,

oppressive, or unscrupulous, or (3) causes substantial injury to consumers. Artie’s

Auto Body, 317 Conn. at 609, n.9. All three criteria do not have to be met in order

to satisfy the cigarette rule. Id. “A practice may be unfair because of the degree to

which it meets one of the criteria or because to a lesser extent it meets all three.”

Cheshire Mortg. Serv., Inc. v. Montes, 223 Conn. 80, 106 (1992).

              1.    Causing Discriminatory Housing Denials Is an Unfair Practice

        Because the undisputed facts establish that CrimSAFE has a discriminatory

effect and less discriminatory alternatives are available, Defendant has also

engaged in an unfair practice in violation of CUTPA. This conduct is unfair under

the cigarette rule as it is undisputed that it offends public policy and causes

substantial injury to consumers.23




   23
       Plaintiffs do not contend that there is no genuine issue of material fact as to
the second prong, whether the practice is immoral, unethical, oppressive, or
unscrupulous, but summary judgment may be granted based just on Defendant’s
violation of the other two prongs. See, e.g., Daddona v. Liberty Mobile Home
Sales, Inc., 209 Conn. 243, 258, 550 A.2d 1061, 1068 (1988) (upholding judgment
defendant violated CUTPA based only on the public policy prong).


                                         33
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 41 of 52




      Public Policy Prong

      Conduct that violates another statute offends public policy and is actionable

under CUTPA. See Green v. Konover Residential Corp., No. 3:95CV1984(GLG), 1997

WL 736528, at *7 (D. Conn. Nov. 24, 1997) (violation of FHA as a predicate ground

for CUTPA claim); see also Parris v. Pappas, 844 F. Supp. 2d 271, 284 (D. Conn.

2012) (collecting rent while violating FHA against public policy in violation of

CUTPA). Even when conduct does not violate a statute or regulation, it may still be

unfair in violation of CUTPA if it runs afoul of the public policy embodied by a

statute or regulation. See, e.g., Conaway v. Prestia, 191 Conn. 484, 492-93 (1983)

(landlord’s receipt of rent from uninhabitable properties not illegal under housing

habitability statutes but unfair in violation of public policy of these statutes);

Bartold v. Wells Fargo Bank, N.A., No. 14-CV-00865 (VAB), 2015 WL 7458504, at *6

(D. Conn. Nov. 24, 2015) (conduct inconsistent with public policy embodied by

federal mortgage regulations). A violation of the public policy prong alone is

sufficient to establish CUTPA liability. See Daddona, 209 Conn. at 258-59.

      The history of the FHA demonstrates that CoreLogic’s actions violated the

public policy of this statute and Connecticut’s analogous FHA. The federal FHA

was passed in response to the civil unrest in the wake of Dr. Martin Luther King’s

assassination and the publication of the Kerner Commission’s report, which

concluded that the United States was “moving toward two societies, one black, one

white—separate     and   unequal”    and     documented     widespread       housing

discrimination that prevented even African Americans with means from moving

into white neighborhoods. See Laufman v. Oakley Bldg. & Loan Co., 408 F. Supp.




                                        34
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 42 of 52




489, 496 (S.D. Ohio 1976) (acknowledging that context of FHA’s passage is

important part of its legislative history and purpose). With respect to race and

national origin discrimination, the FHA has twin goals: to ensure individual

housing choice, and to replace segregated neighborhoods with “truly integrated

and balanced living patterns.” See Statement of Senator Mondale, 114 Cong. Rec.

2276, 3422 (1968).

      The FHA begins by declaring that “[i]t is the policy of the United States to

provide, within constitutional limitations, for fair housing throughout the United

States.” 42 U.S.C. § 3601. Its goal is to “eliminate all traces of discrimination within

the housing field.” Marr v. Rife, 503 F.2d 735, 740 (6th Cir. 1974). “Congress was

aware that the measure would have a very broad reach, and indeed the legislation

was seen as an attempt to alter the whole character of the housing market.” Mayers

v. Ridley, 465 F.2d 630, 652 (D.C. Cir. 1972) (en banc) (Wilkey, J., concurring).

Congress reaffirmed its commitment to these public policy goals in its passage of

the 1988 amendments to the FHA, which expanded the coverage of the FHA,

strengthened    enforcement      mechanisms,     provided    new    protections    from

interference and intimidation, and required HUD to annually report to Congress its

progress in ending housing segregation and discrimination. See Pub. L. No. 100-

430, 102 Stat. 1619-39 (1988).

      These broad, remedial public policy goals of the FHA are achieved through

its sweeping provisions that outlaw practices that make unavailable or deny

housing to individuals based on their race and national origin or expose them to

different terms and conditions in housing on a discriminatory basis. “This




                                          35
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 43 of 52




provision is as broad as Congress could have made it and it reaches every private

and public practice that makes housing more difficult to obtain on prohibited

grounds.” United States v. Hous. Auth. of Chickasaw, 504 F. Supp. 716, 726 (S.D.

Ala. 1980) (citations omitted). These public policy goals are also furthered by the

FHA’s multiple standards for proving liability, including the disparate impact

standard that specifically addresses outwardly neutral policies or practices that

have the effect of causing discrimination or perpetuating segregation. See ICP at

2521-2522 (disparate impact consistent with public policy goals of the FHA and

“prevent[s] segregated housing patterns that might otherwise result from covert

and illicit stereotyping”).

      Connecticut has adopted the same public policy goals of the FHA, including

to provide for fair housing, ensure individual housing choice regardless of race or

national origin, and to create an integrated society. In its Constitution, Connecticut

provides that “no person shall be… subjected to segregation or discrimination in

the exercise or enjoyment of his civil … rights because of … race, color, ancestry

or national origin.” Connecticut Constitution, Sec. 20. Connecticut’s first legislative

prohibition against housing discrimination was enacted before the FHA, in 1959.

See Public Acts 1959, No. 113. And in 1990, Connecticut passed comprehensive

fair housing legislation modelled after the FHA, see Conn. Gen. Stat. § 46a-64b, et

seq; see also Statement of Senator Blumenthal, “[t]his is landmark legislation ...

that sets out a separate fair housing act with all the standards and assurances that

exist under Federal law. Indeed, it incorporates the federal standards into our state

statute ....” 33 S. Proc., Pt. 11, 1990 Sess., p. 3494. Connecticut’s FHA is




                                          36
        Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 44 of 52




constructed consistently with the federal courts’ interpretation of the analogous

provisions of the FHA. Comm’n on Human Rights & Opportunities v. Savin Rock

Condo. Ass’n, Inc., 273 Conn. 373, 384-85, 870 A.2d 457, 463 (2005). Additionally,

Connecticut has publicly committed itself to affirmatively furthering fair housing,

specifically identifies racial and ethnic segregation within the state as a matter of

public concern that has a detrimental impact on individuals and the state as a

whole,24 and has established an agency, the Connecticut Commission on Human

Rights and Opportunities, to investigate and prosecute complaints of housing

discrimination whose mission is to “to eliminate discrimination” and “establish

equal opportunity.”25

        For the reasons set forth supra, CoreLogic violated the FHA because it is

undisputed that CrimSAFE has a discriminatory effect in denying African

Americans and Latinos housing, including Mr. Arroyo, and there are less

discriminatory alternatives available. CrimSAFE offends Connecticut’s public

policy because it causes illegal discrimination based on race and national origin,

thereby limiting housing opportunities based on race and national origin and

causing or perpetuating segregated housing patterns the state has sought to

eliminate. CoreLogic’s conduct is therefore unfair in violation of CUTPA. See

Daddona, 209 Conn. at 258-59.




   24
     See Connecticut Department of Housing, Analysis of Impediments to Fair
Housing Choice 2015, available at https://portal.ct.gov/-
/media/DOH/AnalysisofImpediments2015pdf.pdf?la=en
   25
      See CHRO Agency Mission, available at
https://www.ct.gov/chro/site/default.asp


                                         37
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 45 of 52




      Substantial Injury Prong

      Although CoreLogic is liable for CUTPA based just on its violation of public

policy, is also undisputed that it has violated the substantial injury prong.

      A substantial injury is one that is not outweighed by any countervailing

benefits to consumers and that consumers could not reasonably have avoided.

Cheshire Mortg., 223 Conn. at 113. First, the injuries the Arroyos suffered were

substantial—a violation of their civil rights and a discriminatory denial of housing

that resulted in Mr. Arroyo remaining in a nursing home for many months, at a

financial and emotional cost to both Arroyos. No reasonable fact-finder could

conclude that this injury was insubstantial. Id. (excess finance charge of $490

constituted substantial injury to consumers). Second, this injury was not

outweighed by any countervailing benefits to consumers provided by CoreLogic’s

discriminatory practice; the injury was caused by illegal national origin

discrimination, and, as a matter of law, cannot be outweighed by any incidental

benefit to others given the broad mandate of the FHA to root out all traces of

housing discrimination. Third, consumers cannot reasonably avoid this injury. The

Arroyos had no say in what screening product ArtSpace Windham used or how

CrimSAFE operated, and no forewarning that CoreLogic would deny or make

unavailable housing until the injury had already occurred. Their only hypothetical

means to avoid this injury would have been to somehow intuit that CrimSAFE was

going to discriminate against Mikhail and to apply for housing at a different

complex that did not use CrimSAFE. No fact-finder could conclude this is a

reasonable alternative—requiring a Latino applicant to flee an apartment complex




                                         38
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 46 of 52




to avoid being discriminated against offends public policy and is inherently

unreasonable.

      The undisputed facts thus show CoreLogic also violated the substantial

injury prong, further warranting a finding that, as a matter of law, it has engaged in

an unfair practice in violation of CUTPA.

             2.    Facilitating Housing Providers’ Discrimination is Also an
                   Unfair Practice

      Additionally, CoreLogic engaged in an unfair practice by facilitating or

encouraging housing providers’ illegal housing discrimination against applicants

through (1) its marketing and communications to housing providers and (2) its

design of CrimSAFE.

      Because of the known disparities in African Americans’ and Latinos’ rates

of arrest, conviction, and incarceration, the FHA requires that housing providers

limit how criminal records are used to disqualify applicants, such as by (1) not

using arrest records, (2) limiting their lookback period for convictions, and (3)

consider an individual’s mitigating circumstances before denying housing. See,

e.g., HUD Guidance.

      CoreLogic holds itself out as an expert on fair housing by marketing

CrimSAFE as “improving” or “optimizing” “fair housing compliance.” SOF ¶ 6.

CoreLogic tells housing providers that they are in compliance with the FHA merely

by signing up for CrimSAFE, and it even issues them a certificate of fair housing

compliance at sign-up. Id. ¶ 31 and n.7. Yet CoreLogic’s marketing and design of

CrimSAFE distorts the requirements of the FHA and facilitates unlawful housing

discrimination.



                                         39
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 47 of 52




      CoreLogic markets CrimSAFE as “automat[ing]” rental decisions and the

evaluation of criminal records, and “relieving … staff from the burden of

interpreting criminal search results,” statements that are incompatible with the

requirement that housing providers consider the actual criminal record, including

its nature, recency, and any of mitigating circumstances so as to comply with the

FHA. Id. ¶¶ 2-3; see HUD Guidance and discussion of discriminatory impact of

criminal record screening and less discriminatory alternatives, supra, Secs. C, D,

and E. CoreLogic further trains housing providers that CrimSAFE provides an

“accept/decline” “leasing decision,” erroneously communicating that a housing

provider can lawfully decline an applicant for a criminal record based on the

CrimSAFE result without considering the actual record or relevant mitigating

circumstances. SOF ¶¶ 4-6, 33, 34. CoreLogic’s marketing of CrimSAFE thus

inaccurately communicates to housing providers that they can comply with the

FHA by automating criminal record screening decisions through CrimSAFE and

without individualizing considering the record or the applicant. And for most

housing providers, a CrimSAFE decision of “disqualifying records were found”

effectively amounts to a denial of housing from the landlord. Id. ¶¶ 7, 26, 38.

      CoreLogic’s design of CrimSAFE further discourages housing providers

from complying with the FHA. For example, CoreLogic allows housing providers

“who choose to have their rental decisions automated using … CrimSAFE” the

ability to hide the detailed criminal record from the view of leasing agents, who are

only provided a “decision report” stating whether or not disqualifying records were

found, resulting in reflexive denials. Id. ¶¶ 25-28, 35, 36, 38. CrimSAFE may even




                                         40
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 48 of 52




be configured such that none of the housing provider’s staff has access to the

underlying record, information staff need to comply with the FHA. Id. ¶ 25.

CoreLogic’s decision to permit housing providers to suppress the underlying

criminal record from all or some staff inhibits housing providers’ ability to comply

with the FHA since decisionmakers will not have the information necessary to

consider the nature, recency, and mitigating circumstances related to the criminal

record. CoreLogic further automatically generates adverse action letters when

CrimSAFE finds disqualifying records, and even offers to send them to applicants

automatically, further inhibiting housing providers’ incentive or practical ability to

comply with the FHA. Id. ¶¶ 22-24. CoreLogic also sets default lookback settings

for CrimSAFE that amount to blanket bans on applicants with criminal records and

allows housing providers in conjunction with CoreLogic to intentionally configure

CrimSAFE to facilitate a blanket ban, practices that violate the FHA. Id. ¶¶ 11-13.

CoreLogic sets the default setting for convictions at 99 years and for arrest records

at 7 years (the maximum under the FCRA). Id. ¶ 12; see also 15 U.S.C. § 1681c(a)(2).

CoreLogic also allows CrimSAFE to return a denial decision based just on an arrest

that has not led to a conviction, as with Mr. Arroyo. Id. ¶¶ 51, 52, 92-94.

       CoreLogic’s statements and practices facilitate housing providers’

discrimination against African American and Latino applicants: by automating

housing denials based on criminal records, effectuating blanket bans on housing

to applicants with criminal records (including as its default setting), denying

housing based solely on arrest records, and inhibiting housing providers’

incentive or ability to perform an individualized review before denying housing,




                                          41
      Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 49 of 52




all of which have an unlawful disparate impact based on race and national origin.

CoreLogic further misrepresents that housing providers who engage in these

practices through CrimSAFE are in compliance with the FHA.

      CoreLogic’s practices are unfair as a matter of law because they offend state

and federal public policies, discussed supra, to eliminate discrimination and

segregation based on race and national origin and ensure individual choice in

housing. They also cause substantial injury to applicants, including Mr. Arroyo,

that cannot reasonably be avoided, including violations of their civil rights and

housing denials. Id. ¶¶ 100-101. These practices are thus also unfair in violation of

CUTPA.

             3.     The Arroyos Suffered an Ascertainable Loss

      Finally, it is undisputed that the Arroyos suffered an ascertainable loss as a

result of Defendant’s unfair practices related to CrimSAFE, meaning they have

standing under CUTPA. A CUTPA claim may be brought by “[a]ny person who

suffers any ascertainable loss of money or property.” See Conn. Gen. Stat. § 42-

110g(a). “Ascertainable loss of money or property” is a wider category than

recoverable damages, encompassing a deprivation, detriment, or injury that need

not be measurable by a dollar amount. Hinchliffe v. Am. Motors Corp., 184 Conn.

607, 614-19 (1981) (ascertainable loss of purchase of vehicle advertised as four-

wheel drive that in actuality was something else). If the defendant proximately

caused any ascertainable loss, i.e., if its actions are a substantial factor in

producing the loss and “the harm which occurred was of the same general nature

as the foreseeable risk created by the defendant’s act,” then the plaintiff may

prevail under CUTPA, even if there are no recoverable damages. Stevenson


                                         42
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 50 of 52




Lumber Co.-Suffield, Inc. v. Chase Assocs., Inc., 284 Conn. 205, 214 (2007) (citation

omitted).

       The undisputed facts show that, as a result of Defendant’s practices, Mikhail

Arroyo was denied housing and remained living in a nursing home, resulting in

increased medical, housing, and travel expenses for both him and his mother. SOF

¶¶ 60-64. Defendant was a substantial factor in causing these losses, and the type

of harm they suffered—denial from housing, and the expenses related thereto—

was foreseeable. These losses are ascertainable, so CoreLogic has violated

CUTPA as a matter of law.

IV.    CONCLUSION

       For all of the foregoing reasons, the Court should enter judgment under

Fed. R. Civ. P. 56(a) in favor of the Plaintiffs as to liability on Counts I and VI of their

Complaint, reserving for trial the amount of damages and other relief to award. The

Court should also enter an order permanently enjoining the Defendant from

engaging in the discriminatory practices and unfair practices discussed herein.


 Dated: November 12, 2019                     Respectfully submitted,


                                              /s/ Greg Kirschner
                                              Greg Kirschner
                                              Salmun Kazerounian
                                              Sarah White
                                              CONNECTICUT FAIR HOUSING CENTER
                                              60 Popieluszko Ct.
                                              Hartford, CT 06106
                                              Tel.: (860) 247-4400
                                              greg@ctfairhousing.org

                                              Eric Dunn
                                              NATIONAL HOUSING LAW PROJECT
                                              919 E. Main St., Ste. 610


                                            43
Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 51 of 52




                                Richmond, VA 23219
                                Tel.: (415) 546-7000
                                edunn@nhlp.org

                                Joseph M. Sellers (PHV)
                                Christine E. Webber (PHV)
                                Brian C. Corman (PHV)
                                COHEN MILSTEIN SELLERS & TOLL PLLC
                                1100 New York Ave., N.W.
                                Suite 500
                                Washington, D.C. 20005
                                Tel.: (202) 408-4600
                                jsellers@cohenmilstein.com
                                cwebber@cohenmilstein.com
                                bcorman@cohenmilstein.com




                              44
       Case 3:18-cv-00705-VLB Document 118 Filed 11/12/19 Page 52 of 52




                             CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, a copy of foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF system.


                                        /s/ Greg Kirschner
                                        Greg Kirschner
                                        Salmun Kazerounian
                                        Sarah White
                                        CONNECTICUT FAIR HOUSING CENTER
                                        60 Popieluszko Ct.
                                        Hartford, CT 06106
                                        Tel.: (860) 247-4400
                                        greg@ctfairhousing.org
